DETAILED ACTION
This application is in response to the communication filed on June 11, 2019.
Claims 1-13 are pending. Claims 1, 8, and 12 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochenas et al. (USPPN: 2018/0143733; hereinafter Ochanas) in further view of Komatsu et al. (USPPN: 2016/0029546; hereinafter Komatsu).
As to claim 1, Ochenas teaches A display device for a working machine (e.g., see Title), comprising: 
a plurality of candidate boxes in which candidate setting information to be set to the working machine is represented, the candidate boxes being displayed on a screen (e.g., see Figs. 7B, 7F, 7G teaching a plurality of boxes in which setting information to be set is represented and displayed on the screen); 
a contents display portion in which a setting item relating to the working machine (e.g., see Fig. 3, [0100] teaching a control region for setting an item related to the machine is presented); and 
a display control portion to move a display box to a position corresponding to the contents display portion in performing the setting to the working machine, the display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Figs. 7B, 7F, 7G, [0098], [0112], [0113], [0116], [0117] teaching a controller to move a level indicator to a position according to the input of the control elements, the indicator being one of the plurality of candidate boxes).  
While Ochenas teaches a contents display portion in which a setting item relating to the working machine is displayed (e.g., see above), Ochenas fails to explicitly teach the contents display portion being displayed on the display.  However, in the same field of endeavor of graphical user interfaces for working machines, Komatsu teaches a contents display portion in which a setting item relating to the working machine is displayed (e.g., see Fig. 6 wherein a control elements region is displayed).  Accordingly, it would have been obvious to modify Ochenas in view of Komatsu to provide a simplified setting control with software buttons while simultaneously displaying the button operations (e.g., see [0013] of Komatsu).

As to claim 2, the rejection of claim 1 is incorporated.  Ochenas further teaches wherein the contents display portion has a box selecting portion for selecting the display box from among the plurality of candidate boxes, and wherein the display control portion moves the display box to a position corresponding to the contents display portion, the display box being selected by the box selecting portion (e.g., see Fig. 3, [0100], [0113], [0116], [0117] of Ochenas teaching a plurality of control elements for navigating to different candidate boxes and adjusting the settings of a selected box).  

As to claim 3, the rejection of claim 1 is incorporated.  Ochenas further teaches wherein the display control portion arranges the plurality of candidate boxes on the screen in a case where the setting to the working machine is not performed, and wherein the display control portion moves the display box from an arrangement position of the candidate boxes to a position corresponding to the contents display portion (e.g., see [0112], [0113] teaching a default (i.e., setting to the working machine is not performed) setting height/indicator and further teaches moving the indicator to a position corresponding to the controls inputted by the control section).  

As to claim 4, the rejection of claim 3 is incorporated.  Ochenas-Komatsu further teaches wherein in a case where the setting to the working machine is performed, the display 110control portion moves the display box in a direction intersecting with an arrangement direction in which the plurality of candidate boxes are arranged (e.g., see Figs. 7B, 7F, 7G of Ochenas and Fig. 6 of Komatsu wherein an increase/decrease control operation occurs in the direction intersecting the direction in which the plurality of candidate boxes are arranged).  

As to claim 5, the rejection of claim 3 is incorporated.  Ochenas further teaches wherein in a case where the setting to the working machine is performed under a state where the plurality of candidate boxes are arranged on a reference line set on the screen, the display control portion moves the display box in a direction orthogonal to the reference line (e.g., see Figs. 7B, 7F, 7G wherein a display box is moved in a vertical direction, orthogonal to the plurality of references lines displayed).  

As to claim 8, Ochenas teaches A display device for a working machine (e.g., see Title), comprising: 
a plurality of candidate boxes in which candidate setting information to be set to the working machine is represented, the candidate boxes being displayed on a screen (e.g., see Figs. 7B, 7F, 7G teaching a plurality of boxes in which setting information to be set is represented and displayed on the screen); 
a contents display portion in which a setting item relating to the working machine (e.g., see Fig. 3, [0100] teaching a control region for setting an item related to the machine is presented); and 
a display control portion to display a setting bar in performing the setting to the working machine, the setting bar representing that the setting is performed to a position 111corresponding to the contents display portion through a display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Figs. 7B, 7F, 7G, [0098], [0112], [0113], [0116], [0117] teaching a controller to move a level indicator to a plurality of marked positions according to the input of the control elements, the indicator being one of the plurality of candidate boxes).  
While Ochenas teaches a contents display portion in which a setting item relating to the working machine is displayed (e.g., see above), Ochenas fails to explicitly teach the contents display portion being displayed on the display.  However, in the same field of endeavor of graphical user interfaces for working machines, Komatsu teaches a contents display portion in which a setting item relating to the working machine is displayed (e.g., see Fig. 6 wherein a control elements region is displayed).  Accordingly, it would have been obvious to modify Ochenas in view of Komatsu to provide a simplified setting control with software buttons while simultaneously displaying the button operations (e.g., see [0013] of Komatsu).

As to claim 9, the rejection of claim 8 is incorporated.  Ochenas-Komatsu teach wherein the contents display portion has a box selecting portion for selecting the display box from among the plurality of candidate boxes, and wherein the display control portion displays the setting bar extending from the display box selected by the box selecting portion toward the contents display portion (e.g., see Fig. 3, [0100], [0113], [0116], [0117] of Ochenas teaching a plurality of control elements for navigating to different candidate boxes and adjusting the settings of a selected box, wherein the dashed marks extend horizontally towards the plurality of control elements).  

As to claim 10, the rejection of claim 9 is incorporated.  Ochenas-Komatsu teach wherein the display control portion arranges the plurality of candidate boxes on the screen in a case where the setting to the working machine is not performed, and wherein the display control portion arranges the setting bar such that the setting bar extends in a direction intersecting with an arrangement direction in which the plurality of candidate boxes are arranged (e.g., see [0112], [0113] teaching a default (i.e., setting to the working machine is not performed) setting height/indicator and further teaches the plurality of dashed marks extend horizontally, intersecting with the arrangement of the boxes).    

As to claim 12, the claim is directed to a working machine (e.g., see Title of Ochenas, Fig. 2 of Komatsu) comprising the display device of claim 1 and is similarly rejected.  
	
As to claim 13, the rejection of claim 12 is incorporated.  Komatsu further teaches 112a machine body having a traveling device (e.g., see Fig. 2); and a lifting device arranged on a rear portion of the machine body and configured to be coupled to a working device (e.g., see Fig. 2).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochenas and Komatsu, as applied above, and in further view of Park et al. (10,088,035; hereinafter Park).
As to claim 11, the rejection of claim 1 is incorporated.  While Ochenas and Komatsu teaches setting and displaying upper and lower limits (e.g., see Fig. 7 of Ochenas, [0132]-[0134] and Fig. 6, [0042] of Komatsu), Ochenas-Komatsu fail to teach  wherein the plurality of candidate boxes are boxes in which a shift position of the working machine is indicated as the candidate setting information.
However, in the same field of endeavor of graphical user interfaces for controlling machines, Park teaches a shift position of the working machine is indicated as the candidate setting information (e.g., see Title, Fig. 2, 1:15-30).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Ochenas-Komatsu in view of Park to quickly and easily shift gears of an apparatus (e.g., see 2:35-40 of Park).

Allowable Subject Matter
	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.

is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/Stella Higgs/Primary Examiner, Art Unit 2179